DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-13, 15-18, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. U.S. 20180073996 [hereinafter PGPUB]. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 24: PGPUB teaches a method for characterizing the level of deposits from a fluid in a fluid flow system comprising: operating a resistance temperature detector (RTD) in a heating mode of operation in order to heat the RTD and induce a deposit from the fluid to form on a surface of the RTD in fluid communication with the fluid; periodically switching the RTD between the heating mode and a measurement mode in order to  measure the temperature of the RTD, observing changes in the thermal behavior of the RTD in one or both of the heating mode and the measurement mode, and characterizing a level of deposit from the process fluid onto the RTD based on the observed changes (claim 1 of PGPUB), and characterizing a level of deposit from the process fluid comprises associating the rate of change in temperature of the RTD at the fixed operating power with a level of deposit from the process fluid (claim 2 of PGPUB).
Claim 7 is rejected by claim 7 of the PGPUB.
Claim 8 is rejected by claim 8 of the PGPUB.
Claim 9 is rejected by claim 9 of the PGPUB.
Claim 10 is rejected by claim 10 of the PGPUB.
Claim 11 is rejected by claim 11 of the PGPUB.
Claim 12 is rejected by claim 12 of the PGPUB.
Claim 13 is rejected by claim 13 of the PGPUB.
Claim 15 is rejected by claims 15, 18 of the PGPUB.
Claim 16 is rejected by claim 16 of the PGPUB.
Claim 17 is rejected by claim 17 of the PGPUB.
Claim 18 is rejected by claim 18 of the PGPUB.
Claim 23 is rejected by claims 9, 19 of the PGPUB.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 15, 22-24 s/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. 4383438) in view of Finley (U.S. 5709470) and Banks (U.S. 20150212024).
Eaton discloses in Fig. 1A fouling test procedure comprising introducing the fluid to be tested into a pressure vessel having a stationary probe projecting into the body of said fluid, maintaining said body of fluid within said pressure vessel bringing said body of fluid to and maintaining it at a substantially constant elevated temperature, heating said probe by supplying a constant heat input thereto, causing said body of fluid to circulate concentrically around said probe, and measuring the amount of foulant deposited on the probe 5 surface after a period of time (see claim 12 of Eaton). The probe comprising a thermocouple 7 and a heater 6.
Eaton teaches a sensor for measuring the temperature of the fluid contained in the vessel and the temperature of the probe surface. The probe simulates a heat exchanger surface exposed to a fouling liquid medium. Deposit accumulates on the heated surface in a similar fashion to an actual system and the parameters which affect fouling are all represented. The probe operates with a constant heat flux. As deposit accumulates, the surface temperature of the probe increases and is used as a measure of the deposit formation. The probe is maintained in a stationary position and the stirrer is not dependent on an electrical feed-through (Abstract).
          Eaton does not teach switching between the heating mode and the measurement mode.
          Finley teaches a computer that, through its "cycle control" capability, initiates and terminates the measuring cycle, causes energy either in the form of pulses to the heater/sensor element or as a continuous voltage for heating it, periodically switches from a heating mode to a measuring mode and back again, evaluates the energy level being fed to the heater/sensor element and determines if ice is or is not present by virtue of the energy requirements.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to switch between the heating mode and the measurement mode, so as to measure the temperature when the temperature is at a predetermined level and relatively stable, so as to achieve more accurate measurements.
Eaton does not explicitly teach that the probe comprises/ is an RTD.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067]. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other.
Official Notice is taken with respect to claims 22, 23: it is very well known in the art to elevate the temperature above a typical operating/ characterization temperature to observe the temperature decay. The particular temperature/ temperature range, absent any criticality, is only considered to be the “optimum” or “preferred” temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of device and its intended use, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to determine the temperature of heating the sensor/ probe/ RTD, so as to determine the rate of its cooling/ heating and induce the deposit, in order to allow the user to determine how fast the deposit would develop.
The method steps will be met during the normal operation of the device/ system stated above.
Claim(s) 1, 9, 15, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso (U.S. 20070085670) in view of Finley (U.S. 5709470) and Banks.
Peluso discloses in Figs. 1, 2A [0007]  temperature sensors used in industrial processes that are typically fitted with a primary seal such as a thermowell. Thermowells are used to provide an additional protection to the temperature sensor. Thermowells are closed-end metal or ceramic tubes that protect temperature sensors from process pressure, erosion and corrosion. They also allow for the installing and removal of sensors without having to shut down the process. Many industrial processes involve fluids that cause sensor coating, a buildup of material on the thermowell (or on a temperature sensor that contacts the fluid directly). This sensor coating increases process temperature measurement response time, and affects control performance and plant safety (thus, it is considered that the thermal behavior of the temperature sensor would be changed, as characterized by the level of buildup, and the temperature measurement would not be as fast as without the buildup, as well known in the art). In some cases, the coating can become so extensive that it causes thermowell or sensor cracks or breakage. [0010]: With the present invention, a degree/ level of coating buildup on a process sensor component can be determined during process operation. The process parameter is sensed during an initial operating period when coating buildup has not yet been significant. Based on measured values of the process parameter during the initial operating period, a baseline statistical metric such as baseline standard deviation of the process parameter, is determined.
Peluso does not teach switching between the heating mode and the measurement mode.
          Finley teaches a computer that, through its "cycle control" capability, initiates and terminates the measuring cycle, causes energy either in the form of pulses to the heater/sensor element or as a continuous voltage for heating it, periodically switches from a heating mode to a measuring mode and back again, evaluates the energy level being fed to the heater/sensor element and determines if ice is or is not present by virtue of the energy requirements.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to switch between the heating mode and the measurement mode, so as to measure the temperature when the temperature is at a predetermined level and relatively stable, so as to achieve more accurate measurements.
Eaton does not explicitly teach that the probe comprises/ is an RTD.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067]. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other.
Official Notice is taken with respect to claims 22, 23: it is very well known in the art to elevate the temperature above a typical operating/ characterization temperature to observe the temperature decay. The particular temperature/ temperature range, absent any criticality, is only considered to be the “optimum” or “preferred” temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of device and its intended use, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to determine the temperature of heating the sensor/ probe/ RTD, so as to determine the rate of its cooling/ heating and induce the deposit, in order to allow the user to determine how fast the deposit would develop
The method steps will be met during the normal operation of the device/ system stated above.
Allowable Subject Matter
Claims 2-5, 21, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandu et al. (U.S. 20030062063/ U.S. 6789938) in para [0005] state that the main reason for the inaccuracies is the fouling that inevitably accumulates on the temperature and other measurement gauges commonly utilized in the aseptic processing system. These gauges are typically enclosed within a piping structure or other equipment, making them difficult to keep clean. Depending on the extent of the build-up, the instantaneous signal received from the measurement gauge can be in error, in spite of the high resolution of the measurement probe.
Pancul et al. (U.S. 6062069)  discloses in Fig. 1 a numeral 106 as indicated by arrows labeled A, B, and C illustrating  a fluid flow path. A mounting bracket 132 or similar structure supports the helical impeller 108 within the upper portion 130 of the flow tube 106. The interior thermocouples 116, 118A, 118B, 118C, and 120 are mounted on the fouling probe 104 or to an interior wall of the flow tube 106 within the annular passage 110. Each thermocouple 118A, 118B, 118C is positioned near the wall to monitor the rate of fouling. The thermocouples 116 and 118 measure fluid temperature entering and leaving the heated section 136, respectively. The fouling probe 104 is similar to those used by other investigators. The fouling probe 104 contains a heated section 136, an upper portion 138 and a lower portion 140. The heated section 136 of the fouling probe 104 is, for example, 76.2 mm in length. The probe 104 can easily be removed for examination and deposit sampling.
Seaton (U.S. 20130333675) teaches that both thermistors are coated. Seaton does not teach different coatings.
Elliot (U.S. 5022045) teaches that the coating could be inert (gold/ platinum/ stainless steel).
Deane et al. (U.S. 6340243) teaches a temperature sensor 27, whose output voltage continues to reduce as the sensor reaches equilibrium with the liquid.
JP2013231692A discloses a device / method for determining a scale adhesion/ deposit comprising a first sensor 50 with a contact part 51 and a first heater 52 for heating a liquid part that is in contact with the first sensor 50, thus, heating the first sensor, and a second sensor 60 (with a contact part 61) in contact with a second (cooled) part of the fluid heated by a second heater 62 for a prescribed time till equilibrium and determining an adhesion condition on contact parts 51 and 61 based on the their temperature difference.
JP H07229865A [hereinafter JP] discloses in Fig. 1 a method for characterizing a process fluid comprising: applying electrical power to a first temperature sensor/ thermocouple in contact with a fluid and a second thermocouple, output signals are
taken in a personal computer 4, compare the difference between outputs of the thermocouples to judge a deposit deposition 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
December 07, 2022